Not for Publication in West's Federal Reporter

          United States Court of Appeals
               For the First Circuit

No. 06-2387

                         JOSEPH V. METALLIC,

                       Petitioner, Appellant,

                                     v.

                COMMISSIONER OF INTERNAL REVENUE,

                        Respondent, Appellee.



                 APPEAL FROM THE DECISION OF THE

                       UNITED STATES TAX COURT


                                  Before

                       Lipez, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                    and Howard, Circuit Judge.



     Joseph V. Metallic on brief pro se.
     Eileen J. O'Connor, Assistant Attorney General, Thomas J.
Clark and Marion E.M. Erickson, Attorneys, Tax Division, Department
of Justice on brief for appellee.



                              May 31, 2007
            Per Curiam.   Appellant Joseph Metallic appeals from an

adverse United States Tax Court decision.     We affirm.

            In his tax petition, Metallic claimed he did not have to

pay federal income tax because he is a Micmac Indian and a 1776

treaty with his tribe did not require the payment of taxes.   In its

Memorandum Opinion filed on June 13, 2006, the Tax Court correctly

rejected that claim, citing pertinent authorities.    It pointed out

that Native Americans, like "other U.S. citizens," are obliged to

pay federal income taxes, and that while treaties might exempt them

from taxation, the 1776 treaty did not do so.

            On appeal, Metallic objects to the Tax Court's suggestion

that he is a United States citizen, alleging that he is a member of

a Canadian Micmac tribe.     Even if the facts are as he says, no

prejudicial error by the Tax Court has been shown.          Metallic

acknowledges that he resides in this country, and so the tax laws

apply to him even if he is not a citizen.     See, e.g., 26 C.F.R. §

1.1-1(a)(1) (noting that the tax code imposes a tax on the income

of "every individual who is a citizen or resident of the United

States").

            We have considered Metallic's remaining claims, but find

them meritless.

            Affirmed.




                                 -2-